Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, Claims 4-8, in the reply filed on 8/23/2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910015034, filed on 1/8/2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: While the Specification mentions, on page 4 in the third full paragraph, “As shown in FIGs. 1-5”, Figures 2-5 do not include any of the reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a material storage groove” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 6 and 7 are objected to because of the following informalities:
For clarity, claim 4 should reflect the use of the limitation “all have a food intake activity” in line 4. Thus, for lines 6-11, “if the first determining result indicates that the live pigs in the monitored piggery all have the food intake activity, then determining a quantity of the live pigs according to the first electronic ear tag numbers; and 129160323v1if the first determining result indicates that the live pigs in the monitored piggery do not all have the food intake activity, then determining the live pigs not having the food intake activity according to the first electronic ear tag numbers.
For claim 6, lines 10-13, “if the second determining result indicates that the first electronic ear tag number database has the second electronic ear tag numbers different from the first electronic ear tag numbers, then determining live pigs corresponding to the second electronic ear tag numbers different from the first electronic ear tag numbers as the live pigs not having the food intake activity”.
For claim 7, lines 7-12, “if the third determining result indicates that the live pigs not having the food intake activity 129160323v1are in the monitored piggery, then determining that the live pigs not having the food intake activity are abnormal; and if the third determining result indicates that the live pigs not having the food intake activity are not in the monitored piggery, then determining that the live pigs not having the food intake activity are sold”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "a period of time interval threshold range" in lines 2-3. It is unclear what is meant by this limitation since each term has separate definitions. The terms become redundant and cancel each other such that an interval is a period of time between two points, a threshold is a limit and range is the difference between a highest and lowest value. 
Claim 4 recites the limitation "determining whether live pigs in a monitored piggery all have a food intake activity to obtain a first determining result" in lines 4-5. The limitation requires the user determine whether all of the pigs have a food intake activity in order to obtain a first determining result. Thus, it is unclear how the first determining result indicates the live pigs do not have the food intake activity when the first determining result is solely obtained as a result of the live pigs all having a food intake activity.
The Examiner also questions if the intention is to determine the quantity of live pigs within a monitored piggery, and counted according to the first electronic ear tag numbers, how does the food intake activity assist the user in determining this? There is no connection of the food intake activity with the live pigs or with the electronic ear tags; there is no connection of the electronic ear tags with the live pigs. The claim language fails to make clear by omitting essential steps, and such omission amounts to a gap between the steps.  See MPEP § 2172.01.  The omitted steps must include if the electronic ear tags are connected to the live pigs, and how the electronic ear tags are scanned or read when a live pig performs a food intake activity. The claims fail to mention a robot, antenna, or computer of the monitored piggery.  
Claim 5 recites the limitation "counting the collected first electronic ear tag numbers" in line 4. There is insufficient antecedent basis for “the collected” in the claim.
Claim 6 recites the limitation "comparing the collected first electronic ear tag numbers" in line 6. There is insufficient antecedent basis for “the collected” in the claim.
Claims 7 and 8 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 4-8 are directed to a live pig quantity checking method (i.e. a process). Therefore, the claims are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 4 includes limitations that recite an abstract idea (emphasis added below). Claim 4 recites: 
	A live pig quantity checking method, comprising: 
obtaining first electronic ear tag numbers of electronic ear tags within a period of time interval threshold range; 
determining whether live pigs in a monitored piggery all have a food intake activity to obtain a first determining result; 
if the first determining result indicates that the live pigs in the monitored piggery all have the food intake activity, determining a quantity of the live pigs according to the first electronic ear tag numbers; and 
129160323v1if the first determining result indicates that the live pigs in the monitored piggery do not have the food intake activity, determining live pigs not having the food intake activity according to the first electronic ear tag numbers.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers a performance of the limitation in the human mind. For example, the “obtaining...” and “determining…” steps, as they relate to the context of this claim, encompass a user looking at a group of live pigs, each pig wearing an ear tag having an ear tag number. The user makes observations about whether some or all of the live pigs approach the piggery and open their mouths to receive food. Accordingly, the claim recites at least one abstract idea. 

Claim 5 recites:
The live pig quantity checking method according to claim 4, wherein the determining a quantity of the live pigs according to the first electronic ear tag numbers specifically comprises: 
counting the collected first electronic ear tag numbers, deleting repeatedly collected first electronic ear tag numbers and determining the quantity of the live pigs.  

The examiner submits that the bolded limitations constitute a performance of the limitations in the human mind. For example, the “counting…” and determining…” steps of claim 5 encompass a user counting the number of electronic ear tags of the live pigs that approached the piggery and opened their mouths to receive food. Accordingly, the claim recites at least one abstract idea.

Claim 6 recites:
The live pig quantity checking method according to claim 4, wherein the determining live pigs not having the food intake activity according to the first electronic ear tag numbers specifically comprises: 
obtaining all first electronic ear tag numbers, and establishing a first electronic ear tag number database; 
comparing the collected first electronic ear tag numbers with second electronic ear tag numbers in the first electronic ear tag number database, and determining whether the first electronic ear tag number database has second electronic ear tag numbers different from the first electronic ear tag numbers to obtain a second determining result;
and if the second determining result indicates that the first electronic ear tag number database has the second electronic ear tag numbers different from the first electronic ear tag numbers, determining live pigs corresponding to the second electronic ear tag numbers different from the first electronic ear tag numbers as the live pigs not having the food intake activity.  

Claim 7 recites:
The live pig quantity checking method according to claim 6, wherein the determining live pigs corresponding to the second electronic ear tag numbers different from the first electronic ear tag numbers as the live pigs not having the food intake activity specifically comprises: 
determining whether the live pigs not having the food intake activity are in the monitored piggery to obtain a third determining result; 
if the third determining result indicates that the live pigs not having the food intake activity 129160323v1are in the monitored piggery, determining that the live pigs not having the food intake activity are abnormal; and 
if the third determining result indicates that the live pigs not having the food intake activity are not in the monitored piggery, determining that the live pigs not having the food intake activity are sold.  

The examiner submits that the bolded limitations constitute a performance of the limitations in the human mind. For example, the steps of “obtaining…” and “determining…”, in the context of claims 6 and 7 encompass a user recalling the previously collected first ear tag numbers, and making a simple judgement. Accordingly, the claims recite at least one abstract idea.

Claim 8 recites:
The live pig quantity checking method according to claim 7, after determining that the live pigs not having the food intake activity are abnormal, further comprising: 
obtaining first electronic ear tag numbers of the live pigs not having the food intake activity, and first electronic ear tag numbers same as the second electronic ear tag numbers; and determining a quantity of live pigs in the monitored piggery according to the first electronic ear tag numbers of the live pigs not having the food intake activity, and the first electronic ear tag numbers same as the second electronic ear tag numbers, and making an alarm to a farmer.

The examiner submits that the bolded limitations constitute a performance of the limitations in the human mind. For example, , the steps of “obtaining…” and “determining…”, in the context of claim 8 encompasses a user recalling and/or looking at previously collected first ear tag number data, counting, and making a simple judgement. Accordingly, the claim recites at least one abstract idea.

Regarding Prong II of the Step 2A analysis in the 2019 PEG , the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. 
In the present case, the additional limitations beyond the above-noted abstract idea area as follows (the underlined portions are the “additional limitations” while the bolded limitations continue to represent the “abstract idea”):

Claim 6 recites:
The live pig quantity checking method according to claim 4, wherein the determining live pigs not having the food intake activity according to the first electronic ear tag numbers specifically comprises: 
obtaining all first electronic ear tag numbers, and establishing a first electronic ear tag number database; 
comparing the collected first electronic ear tag numbers with second electronic ear tag numbers in the first electronic ear tag number database, and determining whether the first electronic ear tag number database has second electronic ear tag numbers different from the first electronic ear tag numbers to obtain a second determining result;
and if the second determining result indicates that the first electronic ear tag number database has the second electronic ear tag numbers different from the first electronic ear tag numbers, determining live pigs corresponding to the second electronic ear tag numbers different from the first electronic ear tag numbers as the live pigs not having the food intake activity.  

Claim 8 recites:
The live pig quantity checking method according to claim 7, after determining that the live pigs not having the food intake activity are abnormal, further comprising: 
obtaining first electronic ear tag numbers of the live pigs not having the food intake activity, and first electronic ear tag numbers same as the second electronic ear tag numbers; and determining a quantity of live pigs in the monitored piggery according to the first electronic ear tag numbers of the live pigs not having the food intake activity, and the first electronic ear tag numbers same as the second electronic ear tag numbers, and making an alarm to a farmer.

	For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “establishing a first electronic ear tag number database; comparing the collected first electronic ear tag numbers with second electronic ear tag numbers in the first electronic ear tag number database, and determining whether the first electronic ear tag number database has second electronic ear tag numbers different from the first electronic ear tag numbers to obtain a second determining result”, the examiner submits that these limitations describe how to generally “apply” the otherwise mental observations in an generic or general purpose data collecting system. In particular, the “establishing…”, “comparing…”, and “determining…” steps are recited at a high level of generality and merely serves as a means of gathering, organizing and storing ear tag numbers. 
Likewise, regarding the additional limitations of “making an alarm”, the examiner submits that this limitation describes how to generally “apply” mental judgements in a generic or general purpose quantity checking system. The “alarm” of the live pig quantity checking method is recited at high level of generality, such that there are no steps associated with “an alarm”, and amounts to merely an indicator of the “determining…” steps, therefore acting as a generic tool to perform the abstract idea. 
Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the Revised Guidance, claims 4-8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to the integration of the abstract idea into a practical application, the additional limitations of establishing a database, in claim 6, to perform the “comparing…” and “determining…” steps amount to nothing more than applying the exception using a generic data collecting system. Generally applying an exception using generic data collection cannot provide an inventive concept. And as discussed above, the additional limitation of “making an alarm”, in claim 8, amounts to nothing more than alerting, especially when it is claimed in a merely generic manner. Hence, the claims are not patent eligible.
Therefore, claims 4-8 are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 108052994 A)
For claim 4, Zhou et al. discloses a live pig quantity checking method (as discussed in [0008]: “obtaining the number of pigs to be tested in the pig farm according to the identity information”), comprising: obtaining first electronic ear tag numbers of electronic ear tags (as discussed in [0015]) within a period of time interval threshold range (as discussed in [0025]: “collect the identity information of the pigs to be tested when the pigs to be tested eat or drink water”); determining whether live pigs in a monitored piggery all have a food intake activity (as discussed in [0025]: “collect the identity information of the pigs to be tested when the pigs to be tested eat or drink water”) to obtain a first determining result (as discussed in [0025]: “obtaining the number of pigs to be testing in the pig farm according to the identity information”); if the first determining result indicates that the live pigs in the monitored piggery all have the food intake activity, determining a quantity of the live pigs according to the first electronic ear tag numbers; and 129160323v1if the first determining result indicates that the live pigs in the monitored piggery do not have the food intake activity, determining live pigs not having the food intake activity according to the first electronic ear tag numbers (as discussed in [0028] and [0029]).  
For claim 5, Zhou et al. discloses the live pig quantity checking method according to claim 4, wherein the determining a quantity of the live pigs according to the first electronic ear tag numbers specifically comprises: counting the collected first electronic ear tag numbers, deleting repeatedly collected first electronic ear tag numbers and determining the quantity of the live pigs (as discussed in [0028]).  
For claim 6, Zhou et al. discloses the live pig quantity checking method according to claim 4, wherein the determining live pigs not having the food intake activity according to the first electronic ear tag numbers specifically comprises: obtaining all first electronic ear tag numbers, and establishing a first electronic ear tag number database (as discussed in [0028]: “the processing device includes a statistics module” and “establishing a list”); comparing (as discussed in [0027]) the collected first electronic ear tag numbers with second electronic ear tag numbers in the first electronic ear tag number database, and determining whether the first electronic ear tag number database has second electronic ear tag numbers different from the first electronic ear tag numbers to obtain a second determining result; and if the second determining result indicates that the first electronic ear tag number database has the second electronic ear tag numbers different from the first electronic ear tag numbers, determining live pigs corresponding to the second electronic ear tag numbers different from the first electronic ear tag numbers as the live pigs not having the food intake activity (as discussed in [0027], [0028] and [0029]).  
For claim 7, Zhou et al. discloses the live pig quantity checking method according to claim 6, wherein the determining live pigs corresponding to the second electronic ear tag numbers different from the first electronic ear tag numbers as the live pigs not having the food intake activity specifically comprises: determining whether the live pigs not having the food intake activity are in the monitored piggery to obtain a third determining result; if the third determining result indicates that the live pigs not having the food intake activity 129160323v1are in the monitored piggery, determining that the live pigs not having the food intake activity are abnormal (as discussed in last paragraph of [0029]); and if the third determining result indicates that the live pigs not having the food intake activity are not in the monitored piggery, determining that the live pigs not having the food intake activity are sold (as discussed in [0027]: “pigs to be transferred”).  
For claim 8, Zhou et al. discloses the live pig quantity checking method according to claim 7, after determining that the live pigs not having the food intake activity are abnormal, further comprising: obtaining first electronic ear tag numbers of the live pigs not having the food intake activity, and first electronic ear tag numbers same as the second electronic ear tag numbers; and determining a quantity of live pigs in the monitored piggery according to the first electronic ear tag numbers of the live pigs not having the food intake activity, and the first electronic ear tag numbers same as the second electronic ear tag numbers, and making an alarm to a farmer (as discussed in [0014] and last sentence of [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 108037717 - teaches an intelligent monitoring system for pig farm, checking the health condition corresponding to a pig number;  CN 204650323 – teaches a pig raising system based on wireless network comprising RFID system for collecting the ID information of each pig; and CN 103065222 – teaches an animal feeding quantity management method comprising animal ID technology to obtain the number of fed animals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643